DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 14, Seo et al. (US 2022/0163814 A1) hereinafter referenced as Seo discloses 
An anti-vibration mechanism (200) for an imaging element (206; fig. 2), the anti-vibration mechanism is configured to correct hand tremor by moving the imaging element in a plane perpendicular to the optical axis direction ([0058]) comprising: a frame assembly (210; figs. 2-4), a ball member (218, 220; figs. 2-4), a driving member (228, 232, 238; figs. 2-4) and a flexible substrate (270); 
wherein the frame assembly comprises a movable frame (214), a support frame (222) and a base (212) set in sequence along a direction parallel to an optical axis (figs. 2-4), the ball member (218, 220) is set both between the movable frame and the support frame (Second ball 218 is between the movable frame 214 and the support frame 222; figs. 2-4) and between the support frame and the base (First ball 218 is between the support frame 222 and base 212); the support frame is provided with [a groove] (figs. 2-4 )…
the imaging element (206) is set on the base (Via OIS holder 214) so as to be movable along two axes in the plane perpendicular to the optical axis ([0060]); 
a driving member is an electric actuator configured to drive the imaging element to move, comprising a first anti-vibration magnet (230), an anti-vibration coil (228) and a second anti-vibration magnet (238)…
the flexible substrate (270) configured to transmit a signal of the imaging element ([0094]) and supply2Appl. No.: 17/138,934 Reply to Non-Compliant Amendment of April 5, 2022Attorney Docket No.: 2020A1293US1power to the electric actuator ([0074]).
Lim et al. (US 2021/028911 A1) hereinafter referenced as Lim discloses, the support frame (220) is provided with grooves (224, 226; fig. 6) on opposite sides along the direction parallel to the optical axis for holding the ball member (650, 660).
However, Seo and Lim, the combination, fail to disclose a first anti-vibration magnet, an anti-vibration coil and a second anti-vibration magnet set in sequence along the direction parallel to the optical axis.

Regarding claims 15-22, they depend from claim 14 and are therefore allowable for the same reasons as stated above (see claim 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/10/2022